Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an email communication from Cara Gullick on 02/16/2021.
The application has been amended as follows: 

In the Claims

Claim 1 has been canceled;
Claim 2, line 2, the bullet point before “an” has been deleted;
Claim 2, line 3, the bullet point before “an” has been deleted;
Claim 2, line 4, the bullet point before “an” has been deleted;
Claim 2, line 5, the bullet point before “an” has been deleted;
Claim 2, line 12,  --top--  has been inserted before “surface”;
Claim 2, line 15,  --,--  has been inserted after “it”;
Claim 2, line 18,  --top--  has been inserted before “surface”;

Claim 5, line 1, “1 or 3 to 4” has been replaced by  --3 or 4--  ; and
Claim 13, line 2, “front” has been replaced by  --first--  .
 
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E ALLRED whose telephone number is (571)272-7833.  The examiner can normally be reached on Mon-Fri, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R Dunn can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


DAVID E. ALLRED
Primary Examiner
Art Unit 3636



/DAVID E ALLRED/Primary Examiner, Art Unit 3636